                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DERRON THIBODEAUX,                                  Case No. 18-cv-03353-KAW
                                   8                   Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9            v.                                          DENYING IN PART MOTION TO
                                                                                            DISMISS
                                  10    PORT OF OAKLAND,
                                                                                            Re: Dkt. No. 8
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 7, 2018, Plaintiff Derron Thibodeaux filed the instant case against Defendant Port

                                  14   of Oakland, asserting violations of the Clean Water Act ("CWA"). (Compl. ¶ 1, Dkt. No. 1.)

                                  15   Defendant now moves to dismiss the case. (Def.'s Mot. to Dismiss, Dkt. No. 8.) Having

                                  16   considered the papers filed by the parties, the relevant legal authority, and the arguments advanced

                                  17   by counsel at the September 20, 2018 hearing, the Court GRANTS IN PART AND DENIES IN

                                  18   PART Defendant's motion to dismiss.

                                  19                                           I.   BACKGROUND

                                  20          On September 26, 2016, Plaintiff sent Defendant a "Notice of Violations and Intent to File

                                  21   Suit Under the Clean Water Act." (Blanchard Decl., Exh. A ("9/26/2016 Notice"), Dkt. No. 8-2.)

                                  22   On October 4, 2016, Defendant requested to meet with Plaintiff, seeking additional information on

                                  23   the CWA allegations. (Blanchard Decl. ¶ 4.) On March 22, 2017, Plaintiff sent Defendant an

                                  24   "AMENDED Notice of Violations and Intent to File Suit Under the Clean Water Act." (Blanchard

                                  25   Decl., Exh. D ("3/22/2017 Notice").)

                                  26          The Amended Notice first provides a general overview of the CWA. (3/22/2017 Notice at

                                  27   1-2.) Next, the Amended Notice states that sewage transmission pipes servicing Buildings 803

                                  28   and 804 and running adjacent to 19th Street "have a chronic history of inflow and infiltration . . .
                                   1   as well as cracks in the piping in the system [that] releas[e] raw and untreated sewage underground

                                   2   into the soil, thereby releasing untreated wastewater and raw sewage into the ground water and

                                   3   San Francisco Bay." (Id. at 2.)

                                   4          The Amended Notice then describes "107,500 linear feet of storm drains and 25,000 feet of

                                   5   sanitary sewers within the 366 acre OGDA property," which Plaintiff asserts has been shown by

                                   6   several studies to be in poor condition and to have defects. (3/22/2017 Notice at 2.) Defects are

                                   7   defined as pipes with sags, plant root intrusion, cracked sections, holes or collapses, joints that

                                   8   have been separated or become misaligned, or blockages caused by sediment accumulation. The

                                   9   poor condition of the drains has resulted in contaminated sediment within the pipes and catch

                                  10   basins, as well as contaminated soil and groundwater adjacent to portions of the defective pipes.

                                  11   (Id.) Of concern are chemicals including petroleum hydrocarbons, polycyclic aromatic

                                  12   hydrocarbons, lead and other heavy metals, polychlorinated biphenyls, pesticides, and raw sewage.
Northern District of California
 United States District Court




                                  13   The Amended Notice asserts that materials from the contaminated soil and sanitary sewers are

                                  14   leaking into the storm drains that empty into the Bay.

                                  15          Additionally, the Amended Notice discusses Defendant's "history of major discharges from

                                  16   the facility's collection system, caused by ruptured pipelines due to inflow and infiltration during

                                  17   periods of heavy rainfall and because the [Defendant']s freshwater delivery lines also leak causing

                                  18   a back of head pressure which in turn, forces the leaked raw effluent into Bay waters." (3/22/2017

                                  19   Notice at 2.) The Amended Notice explains that these discharges of raw sewage and treated

                                  20   effluent violate the CWA because the discharge is occurring without a National Pollution

                                  21   Discharge Elimination System ("NPDES") permit. (Id. at 2-3.)

                                  22          Finally, the Amended Notice notes that the "sewage collection lines are over 100 years old

                                  23   and in need of immediate replacement," and that Defendant and the City of Oakland are under a

                                  24   Clean Up and Abatement Order issued by the Regional Water Quality Control Board ("RWQCB")

                                  25   concerning the former Oakland Army Base, Order No. R2-2004-0086. (3/22/2017 Notice at 3.)

                                  26          Based on the Amended Notice, Plaintiff filed the instant action against Defendant.

                                  27   (Compl. ¶ 2.) In his complaint, Plaintiff describes Defendant as "an industrial facility hosting an

                                  28   industrial railway storage yard, hog export terminal, asphalt recycling, fumigation services, truck
                                                                                          2
                                   1   repair, truck operations, and multiple industrial warehouse rentals totaling 283,896 square feet1

                                   2   (hereinafter the 'Facility')." (Compl. ¶ 30.) The complaint then restates the assertions of the

                                   3   Amended Notice. (Compl. ¶¶ 31-35.) Based on these allegations, Plaintiff brings four causes of

                                   4   action: (1) discharge of pollutants without a NPDES permit, (2) discharges of contaminated storm

                                   5   water in violation of permit conditions and the CWA, (3) failure to develop and implement an

                                   6   adequate Storm Water Pollution Prevention Plan ("SWPPP") and best available and best

                                   7   conventional control technologies, and (4) failure to develop and implement an adequate

                                   8   monitoring and reporting program. (Compl. at 9-12.)

                                   9            On August 9, 2018, Defendant filed the instant motion to dismiss, asserting that dismissal

                                  10   was warranted because: (1) the Court lacked jurisdiction over the case because Plaintiff's notice

                                  11   was defective, (2) Plaintiff failed to state a claim, (3) certain claims were moot, (4) Plaintiff did

                                  12   not adequately plead standing, and (5) Plaintiff failed to name indispensable parties. (Def.'s Mot.
Northern District of California
 United States District Court




                                  13   to Dismiss at 2.) Defendant also filed a request for judicial notice. (Def.'s RJN, Dkt. No. 8-1.)

                                  14   On August 23, 2018, Plaintiff filed his opposition, as well as a request for a judicial notice. (Plf.'s

                                  15   Opp'n, Dkt. No. 16; Plf.'s RJN, Dkt. Nos. 17-18.) On August 30, 2018, Defendant filed its reply,

                                  16   along with a supplemental request for judicial notice. (Def.'s Reply, Dkt. No. 20; Def.'s Supp.

                                  17   RJN, Dkt. No. 20-1.)

                                  18                                         II.   LEGAL STANDARD

                                  19            A.    Request for Judicial Notice

                                  20            A district court may take judicial notice of facts not subject to reasonable dispute that are

                                  21   "capable of accurate and ready determination by resort to sources whose accuracy cannot

                                  22   reasonably be questioned." Fed. R. Evid. 201(b); United States v. Bernal-Obeso, 989 F.2d 331,

                                  23   333 (9th Cir. 1993). A court may, therefore, take judicial notice of matters of public record.

                                  24   United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).

                                  25            B.    Rule 12(b)(1) Motion to Dismiss

                                  26            A defendant may move to dismiss an action for lack of subject matter jurisdiction pursuant

                                  27

                                  28   1
                                           Approximately 6.5 acres.
                                                                                           3
                                   1   to Federal Rule of Civil Procedure 12(b)(1). A Rule 12(b)(1) motion tests whether a complaint

                                   2   alleges grounds for federal subject matter jurisdiction. A motion to dismiss for lack of subject

                                   3   matter jurisdiction will be granted if the complaint on its face fails to allege facts sufficient to

                                   4   establish subject matter jurisdiction. See Savage v. Glendale Union High Sch., 343 F.3d 1036,

                                   5   1039 n.2 (9th Cir. 2003). In considering a Rule 12(b)(1) motion, the Court "is not restricted to the

                                   6   face of the pleadings, but may review any evidence, such as affidavits and testimony, to resolve

                                   7   factual disputes concerning the existence of jurisdiction." McCarthy v. United States, 850 F.2d

                                   8   558, 560 (9th Cir. 1988). Once a party has moved to dismiss for lack of subject matter jurisdiction

                                   9   under Rule 12(b)(1), the opposing party bears the burden of establishing the court’s jurisdiction.

                                  10   See Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).

                                  11          C.     Rule 12(b)(6) Motion to Dismiss

                                  12           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based
Northern District of California
 United States District Court




                                  13   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                  14   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                  15   F.3d 729, 732 (9th Cir. 2001).

                                  16           In considering such a motion, a court must "accept as true all of the factual allegations

                                  17   contained in the complaint," Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                  18   omitted), and may dismiss the case or a claim "only where there is no cognizable legal theory" or

                                  19   there is an absence of "sufficient factual matter to state a facially plausible claim to relief."

                                  20   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                  21   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                  22   marks omitted).

                                  23           A claim is plausible on its face when a plaintiff "pleads factual content that allows the

                                  24   court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

                                  25   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  26   "more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  27   will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  28           "Threadbare recitals of the elements of a cause of action" and "conclusory statements" are
                                                                                           4
                                   1   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                   2   Cir. 1996) ("[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                   3   a motion to dismiss for failure to state a claim."). "The plausibility standard is not akin to a

                                   4   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                   5   unlawfully . . . When a complaint pleads facts that are merely consistent with a defendant's

                                   6   liability, it stops short of the line between possibility and plausibility of entitlement to relief."

                                   7   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                   8           Generally, if the court grants a motion to dismiss, it should grant leave to amend even if no

                                   9   request to amend is made "unless it determines that the pleading could not possibly be cured by

                                  10   the allegation of other facts." Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations

                                  11   omitted).

                                  12                                            III.    DISCUSSION
Northern District of California
 United States District Court




                                  13          A.       Request for Judicial Notice

                                  14           Defendant and Plaintiff each requests that the Court take judicial notice of various

                                  15   documents created by and available from public agencies. 2 Neither party challenges the requests

                                  16   for judicial notice, except that Plaintiff challenges to what extent the Connection Agreement

                                  17   submitted as Exhibit 15 covers the claims at issue. (Plf.'s Opp'n at 1.) Less than a week before the

                                  18   hearing, Plaintiff also filed an objection to Defendant's supplemental request for judicial notice.

                                  19   (Dkt. No. 21.) The objection was, however, focused solely on the introduction of "new evidence"

                                  20   with the reply brief, but did not assert that the materials at issue were not judicially noticeable.

                                  21   (Id. at 1-2.)

                                  22           Because all of the materials are public documents created by public agencies, the Court

                                  23   GRANTS the parties' requests for judicial notice.

                                  24           B.      Clean Water Act

                                  25           "Congress enacted the Clean Water Act in 1972 in order to 'restore and maintain the

                                  26
                                  27   2
                                         In total, the parties' requests for judicial notice covered approximately 975 pages of exhibits, the
                                  28   vast majority of which is never cited to by the parties. In the future, the parties should be
                                       judicious when deciding which exhibits will aid the Court's resolution of the motion.
                                                                                             5
                                   1   chemical, physical, and biological integrity of the Nation's waters.'" WaterKeepers N. Cal. v. AG

                                   2   Indus. Mfg., 375 F.3d 913, 915 (9th Cir. 2004) (quoting 33 U.S.C. § 1251). The CWA "prohibits

                                   3   the discharge of pollutants into United States waters except as authorized by the statute." Id.

                                   4   (citing 33 U.S.C. § 1311.) The CWA is administered through the NPDES permit program, and

                                   5   "[t]he discharge of pollutants without an NPDES permit, or in violation of a permit, is illegal." Id.

                                   6               i.    Adequacy of Notice

                                   7          Defendant challenges the adequacy of the Amended Notice. Under the citizen suit

                                   8   provision, the CWA permits private persons and entities to enforce many of its provisions. Ctr.

                                   9   for Biological Diversity v. Marina Point Dev. Co., 566 F.3d 794, 799-800 (9th Cir. 2009). Before

                                  10   a citizen suit may commence, however, "the citizen must give a 60-day notice of intent to sue" to

                                  11   the alleged violator, the EPA, and the state where the alleged violation occurred. Id. at 800. Part

                                  12   of the purpose of the notice is to give the government agencies the opportunity to enforce
Northern District of California
 United States District Court




                                  13   environmental regulations, as well as to give the alleged violator the chance to bring itself into

                                  14   compliance, thus obviating the need for legal action. Id.

                                  15          The 60-day notice "is a jurisdictional necessity," Ctr. for Biological Diversity, 566 F.3d at

                                  16   800. If a party does not comply with the notice requirements, the case must be dismissed. Id.

                                  17   The EPA requires that the notice:

                                  18                    include sufficient information to permit the recipient to identify the
                                                        specific standard, limitation, or order alleged to have been violated,
                                  19                    the activity alleged to constitute a violation, the person or persons
                                                        responsible for the alleged violation, the location of the alleged
                                  20                    violation, the date or dates of such violation, and the full name,
                                                        address, and telephone number of the person giving notice.
                                  21

                                  22   40 C.F.R. § 135.3(a). "The key language in the notice regulation is the phrase 'sufficient

                                  23   information to permit the recipient to identify' the alleged violations and bring itself into

                                  24   compliance." WaterKeepers N. Cal., 375 F.3d at 916 (internal quotation omitted). Thus, "[n]otice

                                  25   is sufficient if it is reasonably specific and if it gives the accused company the opportunity to

                                  26   correct the problem. Although the [CWA]'s notice requirement is strictly construed, plaintiffs are

                                  27   not required to list every specific aspect or detail of every alleged violation." Id. at 917 (internal

                                  28   quotations omitted). At the same time, a satisfactory notice must "tell[] a target precisely what it
                                                                                           6
                                   1   allegedly did wrong, and when. The target is not required to play a guessing game in that respect."

                                   2   Ctr. for Biological Diversity, 566 F.3d at 801.

                                   3                    a. Failure to Mention "Facility," "Storm Water Discharges," or "General Permit"

                                   4          Defendants argue that the Amended Notice is inadequate because it fails to reference the

                                   5   facility, storm water discharges, or the General Permit. (Def.'s Mot. to Dismiss at 18.)

                                   6                        1. Facility
                                   7          Defendants contend that the Amended Notice does not describe the "facility," which the

                                   8   complaint describes as an "industrial facility" that is 283,896 square feet in size, devoted to certain

                                   9   specified uses. (Def.'s Mot. to Dismiss at 18; Def.'s Reply at 3.) Plaintiff does not dispute that he

                                  10   failed to provide the description of the facility. (Plf.'s Opp'n at 5.) Ultimately, however, the Court

                                  11   finds that the description of the "facility" is a description of what Defendant is supposed to be,

                                  12   rather than the location of where the violation is happening. (See Compl. ¶ 30 ("The PORT OF
Northern District of California
 United States District Court




                                  13   OAKLAND . . . is an industrial facility hosting an industrial railway storage yard, hog export

                                  14   terminal, asphalt recycling, fumigation services, truck repair, truck operations, and multiple

                                  15   industrial warehouse rentals totaling 283,896 square feet (hereinafter the 'Facility')").) The

                                  16   location of the alleged violation, in contrast, is the sewage and storm drain system. (Compl. ¶¶ 31-

                                  17   34; 3/22/2017 Notice at 2-3.) The expanded description in the complaint does not modify that;

                                  18   instead, it simply provides more information on what Defendant is alleged to be. The mere failure

                                  19   to describe the facility does not render the notice defective.

                                  20                        2. Storm Water Discharges
                                  21          Defendant argues that the Amended Notice "focuses solely on sanitary sewer discharges,

                                  22   which falls under a completely different regulatory scheme under the CWA than industrial storm

                                  23   water discharges." (Def.'s Mot. at 18-19.) The Court disagrees. While the Amended Notice does

                                  24   not use the term "storm water discharges," it describes "major discharges from the facility's

                                  25   collection system, caused by ruptured pipelines due to inflow and infiltration during periods of

                                  26   heavy rainfall . . . ." (3/22/2017 Notice at 2 (emphasis added).) Those inflow and infiltration

                                  27   problems then "caused discharges of raw sewage and treated effluent to surface waters in violation

                                  28   of the prohibition of [the CWA]." (Id.) Such information gives Defendant sufficient notice
                                                                                          7
                                   1   because the complained of discharges are allegedly occurring during and caused by storm events.

                                   2                        3. General Permit
                                   3          Finally, Defendant contends that Plaintiff never refers to the General Permit, thus failing to

                                   4   identify the standard, limitation, or order at issue. (Def.'s Mot. to Dismiss at 18; Def.'s Reply at

                                   5   4.) In California, the state is responsible for administering the NPDES program, including the

                                   6   issuance of individual permits to industrial dischargers. WaterKeepers N. Cal., 375 F.3d at 915.

                                   7   California has also issued a General Permit, which covers dischargers who file a notice of intent

                                   8   with the state. Id. at 915-16.

                                   9          The Court agrees that Plaintiff fails to refer to the General Permit. While the Amended

                                  10   Notice generally states that the RWQCB issues NPDES permits and otherwise regulates

                                  11   discharges, it does not identify the General Permit nor assert that Defendant's actions violate the

                                  12   General Permit. At the hearing, Plaintiff conceded that he failed to identify the General Permit,
Northern District of California
 United States District Court




                                  13   but argued that he did not need to. The Court disagrees. Because Plaintiff fails to identify the

                                  14   General Permit, Plaintiff does not "identify the specific standard, limitation, or order alleged to

                                  15   have been violated." 40 C.F.R. § 135.3(a); see also Frilling v. Vill. of Anna, 924 F. Supp. 821,

                                  16   834 (S.D. Ohio 1996) (finding that the plaintiff failed to identify the specific standard at issue

                                  17   where the plaintiff "completely failed to identify the Indirect Discharge permit anywhere in their

                                  18   Notice Letter"); cf. WaterKeepers N. Cal., 375 F.3d at 919 (finding notice letter sufficient where it

                                  19   "point[ed] to the specific provisions of the General Permit allegedly violated"). Therefore, the

                                  20   Court lacks jurisdiction to consider Plaintiff's second through fourth causes of actions, which

                                  21   concern Defendant's alleged failure to comply with the General Permit's Discharge Prohibition

                                  22   A(2), Defendant's failure to develop and implement a SWPPP as required by General Permit

                                  23   Section A, and Defendant's failure to develop and implement an adequate monitoring and

                                  24   reporting program as required by General Permit Section B.3 (Compl. ¶¶ 44, 52, 57.)

                                  25          Contrary to Defendant's suggestion, however, the failure to refer to the General Permit is

                                  26   not dispositive as to the entire case. Plaintiff's first cause of action is not dependent on the General

                                  27
                                       3
                                  28    The Amended Notice also never mentions that Defendant failed to develop and implement a
                                       SWPPP, or that it failed to develop and implement an adequate monitoring reporting plan.
                                                                                      8
                                   1   Permit, but instead concerns Defendant's alleged operations "without NPDES permit coverage for

                                   2   their polluted storm water discharges, a violation of Sections 301(a) and 402(p)(2)(B) of the

                                   3   [CWA] . . . ." (Compl. ¶ 41.) The Amended Notice, likewise, alleges that Defendant violated the

                                   4   CWA "by discharging a pollutant from a point source to waters of the United States without a

                                   5   NPDES permit. Clean Water Act § 301(a) . . . ." (3/22/2017 Notice at 2-3 (emphasis added).)

                                   6   Thus, Plaintiff has adequately identified the specific standard or limitation at issue as to his first

                                   7   claim. Therefore, the Court finds dismissal of only the second through fourth causes of actions to

                                   8   be appropriate based on Plaintiff's failure to identify the General Permit.

                                   9                     b. Time or Place of Discharge

                                  10           Next, Defendant argues that Plaintiff fails to identify the time or place of discharge.

                                  11   (Def.'s Mot. to Dismiss at 19-21; Def.'s Reply at 4-6.) The Court disagrees.

                                  12                        1. Timing
Northern District of California
 United States District Court




                                  13           Defendant contends that the allegations regarding timing are not adequate because the

                                  14   Amended Notice only states that the violations are ongoing and have occurred within the last five

                                  15   years. (Def.'s Mot. to Dismiss at 19.) Plaintiff responds that the Amended Notice also specifies

                                  16   that the alleged discharges occurred "during periods of heavy rainfall." (Plf.'s Opp'n at 7; see also

                                  17   3/22/2017 Notice at 2.) Defendant argues that this additional specification is still inadequate

                                  18   because it should not be required to conduct historic meteorological research and that "it defies

                                  19   meteorological science to suggest that every single time it rained, an illicit discharge was caused."

                                  20   (Def.'s Reply at 6.) The Ninth Circuit, however, has found similar allegations regarding timing to

                                  21   be sufficient.

                                  22           In San Francisco BayKeeper, Inc. v. Tosco Corp., the plaintiff alleged that the defendant

                                  23   was causing illegal discharges "'on each day when the wind has been sufficiently strong to blow

                                  24   coke from the piles into the slough.'" 309 F.3d 1153, 1159 (9th Cir. 2002). The plaintiff did not

                                  25   provide any specific dates other than the general date range covered by its notice. Id. The Ninth

                                  26   Circuit found this sufficient to inform the defendant what it was doing wrong with respect to the

                                  27   wind-related discharges. Id. Relying on Tosco Corp., the Ninth Circuit in WaterKeepers

                                  28   Northern California likewise found that the plaintiff's notice stating that the defendant violated the
                                                                                           9
                                   1   CWA by discharging polluted storm water "'during at least every rain event over 0.1 inches'" was

                                   2   sufficient. 375 F.3d at 917-18. While the plaintiff also attached two tables listing daily rain

                                   3   accumulation at the area sites, the Ninth Circuit noted that the plaintiff was not actually "required

                                   4   to include any rain tables." Id. Additionally, although the district court had found it significant

                                   5   that the defendant's expert had testified that storm water will not always be discharged from the

                                   6   defendant's facility after a 0.1 inch rainfall, the Ninth Circuit explained that this went to the merits,

                                   7   not the adequacy of the notice letter. Id. at 918.

                                   8          In light of Tosco Corp. and WaterKeepers Northern California, the Court concludes that

                                   9   Plaintiff provided sufficient notice of the timing by stating that the discharges occurred during the

                                  10   last five years during periods of heavy rainfall. See N. Cal. River Watch v. Oakland Mar. Support

                                  11   Servs., Case No. 10-cv-3912-CW, 2011 U.S. Dist. LEXIS 14551, at *14 (N.D. Cal. Feb. 14, 2011)

                                  12   (finding adequate allegations where the notice did not identify specific dates but stated that the
Northern District of California
 United States District Court




                                  13   discharges occurred during "every significant rain event" since a specified date).

                                  14                         2. Location
                                  15          Defendant argues that the Amended Notice does not adequately identify a location because

                                  16   its references to "107,500 linear feet of storm drains and 25,000 linear feet of sanitary sewers

                                  17   within the 366 acre OGDA property" and "transmission pipes within the Port of Oakland servicing

                                  18   Buildings 803 and 804 and running adjacent to 19th Street" is too generalized. (Def.'s Mot. to

                                  19   Dismiss at 20.) Specifically, Defendant contends that these areas are vast, with the OGDA

                                  20   containing "tens of thousands of feet of utility across hundreds of acres of land," including areas

                                  21   that are under the exclusive jurisdiction of the City of Oakland. (Id.) Likewise, the transmission

                                  22   pipes near Buildings 803 and 804 are serviced by tens of thousands of feet of sewer lines, which

                                  23   Defendant also asserts is "unrelated to the industrial storm water concerns raised in the

                                  24   Complaint." (Id. at 21.)

                                  25          To the extent Defendant argues that it may not be responsible for certain pipes, this is an

                                  26   issue on the merits, not whether notice is adequate. (See Def.'s Reply at 4-5.) As to Defendant's

                                  27   contention that Plaintiff's other allegations are too "general," the Court disagrees. Defendant

                                  28   would seem to require that a notice challenging the condition of a sewer system specify every
                                                                                            10
                                   1   location where there is a defect, but Defendant cites no authority that requires this level of

                                   2   specificity. Instead, cases in this district concerning storm water conveyance systems or sewer

                                   3   systems have found more general allegations to be sufficient.

                                   4          In California Sportfishing Protection Alliance v. Shiloh Group, LLC, the notice alleged

                                   5   that the defendant was unlawfully discharging polluted storm water "'through numerous discharge

                                   6   points connected to a system of underground storm water conveyances throughout the 31-acre

                                   7   Facility and into Pruitt Creek . . . ." 268 F. Supp. 3d 1029, 1051 (N.D. Cal. 2017). The district

                                   8   court found that this sufficiently identified the location of the alleged violation as the underground

                                   9   storm water conveyance system. Similarly, in Northern California River Watch v. Honeywell

                                  10   Aerospace, the notice identified discharge from "'numerous point sources within the Site

                                  11   including: the above and below ground storage tanks; chemical storage; recycling equipment;

                                  12   waste ponds and solvent transfer equipment identified in the various records of Polluters and the
Northern District of California
 United States District Court




                                  13   regulatory agencies which have oversight of the Site.'" 830 F. Supp. 2d 760, 768 (N.D. Cal.

                                  14   2011). The notice also stated that the discharge occurred "through conduits." Id. The district

                                  15   court concluded that this sufficiently identified the point sources at issue, despite the lack of

                                  16   specifics about each alleged problematic source.

                                  17          Although the Amended Notice covers a significant area, the Court finds that the allegations

                                  18   regarding location are sufficient. The Amended Notice explains that the sewer system is

                                  19   problematic, points to specific areas of particular concern, and explains that the problems cause

                                  20   leakage from the defective pipes into the Bay. (3/22/2017 Notice at 2-3.)

                                  21                    c. Activity that Caused Discharge

                                  22          Finally, Defendant asserts that there is insufficient information about the activity that

                                  23   caused the discharges because it only states that Defendant has serious ongoing violations, owns

                                  24   and operates sewage transmission pipes with a chronic history of inflow and infiltration and

                                  25   cracks, and has a major history of discharges. (Def.'s Mot. to Dismiss at 22.) Again, the Court

                                  26   disagrees. The Amended Notice states that there are cracks in the piping of the sewage

                                  27   transmission pipes servicing Buildings 803 and 804. (3/22/2017 Notice at 2.) It also states that

                                  28   the storm drains and sanitary sewers within the OGDA property have defects, describes those
                                                                                         11
                                   1   defects, and states that the defects have resulted in the contamination of soil and groundwater by

                                   2   certain specified chemicals. (Id.) Those materials then leach into storm drains that empty into the

                                   3   Bay. The Amended Notice further describes problems with the collection system during periods

                                   4   of heavy rainfall, where leakage causes "a back of head pressure which in turn, forces the leaked

                                   5   raw effluent into Bay waters." (Id.) In short, the Amended Notice sufficiently describes the

                                   6   alleged problems with the sewage system and storm drains, which in turn cause pollutants to enter

                                   7   the Bay. Compare with Honeywell Aerospace, 830 F. Supp. 2d at 768 (finding sufficient

                                   8   allegations where the notice letter explained that solid and hazardous wastes were being

                                   9   discharged from tanks and through conduits to an estuary).

                                  10              ii.    Failure to State a Claim

                                  11          Defendant argues that Plaintiff has failed to state a claim because Plaintiff describes

                                  12   Defendant as "an industrial facility hosting an industrial railway storage yard, hog export terminal,
Northern District of California
 United States District Court




                                  13   asphalt recycling, fumigation services, truck repair, truck operations, and multiple industrial

                                  14   warehouse rentals totaling 283,896 square feet (hereinafter the 'Facility')." (Compl. ¶ 30.)

                                  15   Defendant contends that this description is not accurate, and that there is no location in the Port

                                  16   that contains a facility of 283,896 square feet dedicated to the uses identified by Plaintiff. (Def.'s

                                  17   Mot. to Dismiss at 23-24; Def.'s Reply at 9.)

                                  18          Plaintiff does not dispute that this description appears to be inaccurate, focusing solely on

                                  19   whether the "Port of Oakland" exists. (Plf.'s Opp'n at 8-9.) At the same time, it is not clear that

                                  20   the failure to adequately describe Defendant is fatal to the complaint when what Defendant is

                                  21   precisely is not at issue as to whether the CWA was violated based on Defendant's maintenance of

                                  22   its sewer systems. At the hearing, Plaintiff agreed to modify the description.

                                  23              iii.   Mootness

                                  24          Defendant argues that to the extent Plaintiff is bringing claims based on the RWQCB

                                  25   Order No. R2-2004-00086 ("RWQCB Order") or the cracks in sewage transmission pipes

                                  26   servicing Buildings 803 and 804, these claims are moot. (Def.'s Mot. to Dismiss at 24.)

                                  27          "Longstanding principles of mootness . . . prevent the maintenance of suit when there is no

                                  28   reasonable expectation that the wrong will be repeated." Gwaltney of Smithfield v. Chesapeake
                                                                                         12
                                   1   Bay Found., 484 U.S. 49, 66 (1987) (internal quotations omitted). Thus, "[a] citizen suit is moot if

                                   2   it is based on wholly past violations, and if there is no reasonable expectation that the alleged

                                   3   wrong will be repeated." Shiloh Grp., LLC, 268 F. Supp. 3d at 1041 (citing Gwaltney, 484 U.S. at

                                   4   66-67). "In seeking to have a case dismissed as moot, however, the defendant's burden is a heavy

                                   5   one. The defendant must demonstrate that it is absolutely clear that the allegedly wrongful

                                   6   behavior could not reasonably be expected to recur." Gwaltney, 484 U.S. at 66 (internal

                                   7   quotations omitted).

                                   8                    a. Regional Water Quality Control Board Order

                                   9          Defendant contends that to the extent Plaintiff's suit is based on the RWQCB Order, the

                                  10   case is moot because Defendant has fully complied with the order, relying on a No Further Action

                                  11   letter issued by the RWQCB on December 20, 2013. (Def.'s Mot. to Dismiss at 25; see also Def.'s

                                  12   RJN, Exh. 17.) Moreover, Defendant states that this order "was issued in relation to former
Northern District of California
 United States District Court




                                  13   underground and aboveground petroleum storage tanks and had absolutely nothing to do with

                                  14   sanitary sewer lines or any wrongdoing by" Defendant. (Id.) Plaintiff responds that it is not clear

                                  15   that the December 20, 2013 No Further Action letter covers the entirety of the RWQCB Order.

                                  16   (Plf.'s Opp'n at 10.) In its reply, Defendant for the first time presents evidence that every

                                  17   Petroleum case at the former Oakland Army Base has been closed. (Def.'s Reply at 9-10; Def.'s

                                  18   Supp. RJN, Exh. 21.)

                                  19          The Court finds that anything covered by the December 20, 2013 No Further Action letter

                                  20   is moot. Plaintiff does not argue otherwise, as Plaintiff's argument is focused solely on whether

                                  21   the December 20, 2013 No Further Action is for the entire RWQCB Order.

                                  22          It is, however, entirely unclear to the Court why the RWQCB Order is relevant to the

                                  23   claims in this case. The RWQCB Order appears to be concerned with petroleum releases from

                                  24   underground storage tanks and drums of solvents, paints, or other chemicals. (Plf.'s RJN, Exh. A

                                  25   ("RWQCB Order") at 4-5.) At the hearing, Plaintiff also agreed that the RWQCB Order was only

                                  26   relevant to the removal of the underground storage tanks.4 The RWQCB also focuses its concerns

                                  27
                                       4
                                  28    Plaintiff argued that there may be additional land use controls and covenants being imposed by
                                       California's Department of Toxic Substances Control ("DTSC"). (See Plf.'s Opp'n at 10.) It is not
                                                                                        13
                                   1   on the release of VOCs into groundwater, including vinyl chloride, cis-1,2-dichloroethene, trans-

                                   2   1,2-dichloroethene, trichloroethene, and 1,1,2,2-tetrachloroethane. (Id. at 5.) In contrast, the

                                   3   Amended Notice is concerned with storm water and sewage discharges into the Bay, with

                                   4   chemicals of concern being petroleum hydrocarbons, polycyclic aromatic hydrocarbons, lead and

                                   5   other heavy metals, polychlorinated biphenyls, pesticides, and raw sewage. (3/22/2017 Notice at

                                   6   2.) Likewise, the first cause of action is focused on the release of polluted storm water discharges

                                   7   without a NPDES permit. (Compl. ¶¶ 38, 41.) This claim does not raise any concerns about

                                   8   petroleum discharges into groundwater. While this is a distinct issue from mootness, the Court

                                   9   notes that the RWQCB Order does not seem to have any relevance to this case, and it is unclear

                                  10   how Plaintiff can raise any claims based on the RWQCB Order.

                                  11                    b. Buildings 803 and 804

                                  12          Defendant also argues that any claims related to Buildings 803 and 804 are moot because
Northern District of California
 United States District Court




                                  13   work on the sanitary sewer lines servicing these buildings was completed in May 2018, pursuant

                                  14   to a Connection Agreement between Defendant and the City of Oakland. (Def.'s Mot. to Dismiss

                                  15   at 26.) Defendant contends that this work included the replacement, abandonment, and/or slip

                                  16   lining of the subject sewer lines. (Id.)

                                  17          The Court finds that at this juncture, Defendant has failed to satisfy its "heavy burden" that

                                  18   it is "absolutely clear that the allegedly wrongful behavior could not reasonably be expected to

                                  19   recur." Gwaltney, 484 U.S. at 66 (internal quotation omitted). Defendant makes no showing as to

                                  20   the full scope of the work of the sewer lines, and whether it would cover the entirety of the cracks

                                  21   discussed by the Amended Notice. Indeed, the Connection Agreement appears to have a very

                                  22   limited scope of "proposed temporary restroom installation/connection work" to update the

                                  23   infrastructure and facilitate connections between the 800 Series Buildings to a new sewer system.

                                  24   (Def.'s RJN, Exh. 15 ("Connection Agreement") at ¶ D.) It is not clear this "proposed temporary

                                  25   restroom installation/connection work" necessarily fixes every alleged cracks in the sewage

                                  26
                                  27   clear how this is relevant to this case either. Such controls are separate from the RWQCB Order,
                                       the only order specifically mentioned in the Amended Notice. Thus, to the extent Plaintiff is
                                  28   depending on an unspecified DTSC order, the Court will likely lack jurisdiction over any such
                                       claims.
                                                                                          14
                                   1   transmission pipes servicing Buildings 803 and 804 and running adjacent to 19th Street. The

                                   2   Court therefore cannot conclude that Plaintiff's claims related to Buildings 803 and 804 are moot.

                                   3              iv.    Standing

                                   4           Defendant argues that Plaintiff has failed to establish Article III standing. "[T]o satisfy

                                   5   Article III's standing requirements, a plaintiff must show (1) it has suffered an 'injury in fact' that

                                   6   is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2)

                                   7   the injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as

                                   8   opposed to merely speculative, that the injury will be redressed by a favorable decision." Friends

                                   9   of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000).

                                  10           First, Defendant argues that Plaintiff fails to adequately allege injury. (Def.'s Mot. to

                                  11   Dismiss at 27-28.) The Court disagrees. In his complaint, Plaintiff alleges that he "uses and

                                  12   enjoys the waters of the San Francisco Bay," including "us[ing] these areas to fish, sail, boat,
Northern District of California
 United States District Court




                                  13   kayak, swim, birdwatch, view wildlife, and engage in scientific studies." (Compl. ¶ 8.) Defendant

                                  14   argues that this is inadequate because Plaintiff cannot perform these activities in the Port or the

                                  15   areas immediately adjacent to the Port. (Def.'s Mot. to Dismiss at 28; Def.'s Reply at 10.)

                                  16   Defendant cites no authority that Plaintiff must perform activities immediately adjacent to the

                                  17   allegedly polluting site, particularly when contaminants are capable of spreading. Contrast with

                                  18   Laidlaw, 528 U.S. at 181-82 (finding that injury in fact was adequately documented where one of

                                  19   the plaintiff members alleged that "he would like to fish, camp, swim, and picnic in and near the

                                  20   river between 3 and 15 miles downstream from the facility").

                                  21           In the alternative, Defendant argues that the Bay is publicly accessible to and used by

                                  22   millions of people, which means Plaintiff's injury is not "particularized" and no greater than any

                                  23   other member of the public residing in the Bay Area. (Def.'s Mot. to Dismiss at 28.) The Court

                                  24   rejects this argument. The Supreme Court does not require that a plaintiff engage in a use that is

                                  25   different from any other use that members of the public could engage in; it requires that the

                                  26   plaintiff does use or would use the affected area if not for the alleged pollution. In Laidlaw, the

                                  27   Supreme Court explained that "environmental plaintiffs adequately allege injury in fact when they

                                  28   aver that they use the affected area and are persons for whom the aesthetic and recreational values
                                                                                          15
                                   1   of the area will be lessened by the challenged activity." 528 U.S. at 183. The Supreme Court did

                                   2   not require that the plaintiffs use the affected area in a unique way; the sole issue was whether

                                   3   their recreational, aesthetic, and/or economic interests were affected. Id. at 183-84. Thus, the

                                   4   Supreme Court found that injury in fact was adequately alleged where the plaintiff members

                                   5   asserted that they would use the affected river for fishing, swimming, birdwatching, boating, and

                                   6   other recreational purposes, if not for the pollution. Id. at 181-83. As applied here, Plaintiff is not

                                   7   obligated to assert that he would use the Bay differently from how the rest of the public could use

                                   8   it; he need only aver that he does use or would use the area if not for the alleged pollution, which

                                   9   he has done. Therefore, the Court finds that Plaintiff has adequately alleged injury.

                                  10          Second, Defendant argues that Plaintiff does not allege causation because other entities

                                  11   may also be responsible for discharges. (Def.'s Mot. to Dismiss at 29.) Defendant relies on Lujan

                                  12   v. Defenders of Wildlife, in arguing that "[P]laintiff must demonstrate there are not 'independent
Northern District of California
 United States District Court




                                  13   actors not before the court[] and whose exercise of broad and legitimate discretion the courts

                                  14   cannot presume either to control or to predict.'" (Id. (quoting Lujan, 504 U.S. 555, 562 (1992).)

                                  15   This discussion in Lujan, however, concerned the specific situation of "[w]hen the suit is one

                                  16   challenging the legality of government action or inaction," specifically when "a plaintiff's asserted

                                  17   injury arises from the government's alleged unlawful regulation (or lack of regulation) of someone

                                  18   else." Lujan, 504 U.S. at 561-62. In those circumstances, causation is reliant "on the response of

                                  19   the regulated (or regulable) third party to the government action or inaction," who might not be

                                  20   before the court. Id. at 562. Lujan does not, however, suggest that the fact that other entities may

                                  21   pollute as well absolves a polluter from having caused or contributed to a plaintiff's injury. The

                                  22   Court rejects this argument, and finds that Plaintiff has adequately alleged causation.

                                  23              v.    Indispensable Parties

                                  24          Finally, Defendants seek dismissal under Rule 12(b)(7) based on Plaintiff's failure to join

                                  25   indispensable parties, including the City of Oakland and private leaseholders. (Def.'s Mot. to

                                  26   Dismiss at 30-31.) "Rule 19(a) requires joinder of persons whose absence would preclude the

                                  27   grant of complete relief, or whose absence would impede their ability to protect their interests, or

                                  28   would subject any of the parties to the danger of inconsistent obligations." Barnes & Noble, Inc.
                                                                                         16
                                   1   v. LSI Corp., 823 F. Supp. 2d 980, 986 (N.D. Cal. 2011). Where a party is required to be joined

                                   2   but cannot be joined, "the court must determine whether, in equity and good conscience, the action

                                   3   should proceed among the existing parties or should be dismissed." Fed. R. Civ. P. 19(b).

                                   4          As an initial matter, Defendant's motion to dismiss under Rule 12(b)(7) must be denied

                                   5   because Defendant does not assert that the other parties cannot be joined to the current action. In

                                   6   Barnes & Noble, Inc., the district court denied the defendant's motion to dismiss for failure to join

                                   7   necessary parties because the motion "makes no attempt . . . to explain how these parties cannot be

                                   8   joined to the current action . . . ." 823 F. Supp. 2d at 986; see also Treefrog Devs. v. Klearkase,

                                   9   LLC, Case No. 13-cv-1575 H (KSC), 2013 U.S. Dist. LEXIS 197894, at *12 (S.D. Cal. Oct. 25,

                                  10   2013) ("denial is appropriate because Defendants do not provide the Court with any reasons why

                                  11   either Otter entity cannot be joined").

                                  12          To the extent Defendant argues that Plaintiff should be required to name the City of
Northern District of California
 United States District Court




                                  13   Oakland, this does not seem to be an issue of joinder, but rather a claim that the "Port of Oakland"

                                  14   is an informal nickname while its proper name is "the City of Oakland, a municipal corporation,

                                  15   acting by and through its Board of Port Commissioners." (Def.'s Mot. to Dismiss at 30; Def.'s

                                  16   Reply at 11.) At the hearing, Defendant explained that there are two issues. First, Defendant

                                  17   stated that "Port of Oakland" is not the proper name, and that this should be modified. Second,

                                  18   Defendant argued that Plaintiff should be required to add the City of Oakland, the municipal

                                  19   corporation, acting through its City Council. Defendant contends this addition is necessary

                                  20   because the OGDA is half-owned by the City acting through the City Council, and half-owned by

                                  21   the City acting through the Board of Port Commissioners.

                                  22          The Court agrees that Plaintiff should amend the complaint to name the "City of Oakland,

                                  23   a municipal corporation, acting by and through its Board of Port Commissioners," in place of

                                  24   "Port of Oakland." At the hearing, Plaintiff also agreed to do so. With respect to naming the City

                                  25   of Oakland, acting through its City Council, it is not as clear this is a necessary party. While the

                                  26   OGDA property may be owned by both entities, any claims against the City of Oakland acting

                                  27   through the Board of Port Commissioners would presumably be limited to the property owned by

                                  28   that entity. Plaintiff may name the City of Oakland, acting through its City Council, if he believes
                                                                                         17
                                   1   it is warranted to fully address his claims.

                                   2          As to leaseholders, the Court disagrees that these are indispensable parties. Plaintiff has

                                   3   alleged that Defendant's failure to maintain its sewage and storm drain systems has resulted in the

                                   4   release of polluted storm water into the Bay. (See Compl. ¶¶ 38, 41.) Defendant cites no authority

                                   5   that in such circumstances, the leaseholders must be added to the litigation. Indeed, this argument

                                   6   appears contrary to Ninth Circuit authority, which finds that the CWA "prohibit[s] discharge by

                                   7   those who merely convey pollutants, and who do not generate pollutants or add them to storm

                                   8   water." Shiloh Grp., LLC, 268 F. Supp. 3d at 1044. In Natural Resources Defense Council, Inc. v.

                                   9   County of Los Angeles, the defendants operated a municipal separate storm sewer system ("MS4")

                                  10   that collected, transported, and discharged storm water. 673 F.3d 880, 899-900 (9th Cir. 2011),

                                  11   overturned on other grounds by L.A. Cty. Flood Control Dist. v. Nat. Res. Def. Council, Inc., 568

                                  12   U.S. 78, 80 (2013) (limiting review of case to the single question of whether flow of water out of a
Northern District of California
 United States District Court




                                  13   concrete channel within a river constitute a discharge of a pollutant). The Ninth Circuit rejected

                                  14   the defendants'5 argument that channeling pollutants created by other municipalities or industrial

                                  15   NPDES permitees did not create liability, explaining that "the [CWA] does not distinguish

                                  16   between those who add and those who convey what is added by others--the Act is indifferent to

                                  17   the originator of water pollution." Id. at 900. In other words, the CWA "bans the discharge of any

                                  18   pollutant by any person regardless of whether that person was the root cause or merely the current

                                  19   superintendent of the discharge." Id. (internal quotation omitted). Thus, Defendant's liability here

                                  20   for failing to maintain its sewage and storm drain systems is not affected by whether the

                                  21   leaseholders were the ultimate creators of the pollutants. See also Shiloh Grp., LLC, 268 F. Supp.

                                  22   3d at 1046. Because the actions of any leaseholders does not impact Defendant's liability, the

                                  23   Court finds they are not essential parties.

                                  24                                          IV.     CONCLUSION
                                  25          For the reasons stated above, the Court GRANTS Defendant's motion to dismiss as to the

                                  26   second through fourth causes of action, and DENIES Defendant's motion to dismiss as to the first

                                  27
                                       5
                                  28     Notably, the case was brought solely against the county and the county individuals who were
                                       responsible for the MS4, and not against any of the entities that actually created the pollutants.
                                                                                        18
                                   1   cause of action. The Court, however, ORDERS Plaintiff to file an amended complaint that

                                   2   modifies the description of Defendant and names the "City of Oakland, a municipal corporation,

                                   3   acting by and through its Board of Port Commissioners," in place of "Port of Oakland." The

                                   4   amended complaint shall be filed by October 22, 2018, and may not add any new causes of action

                                   5   without Court approval.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 5, 2018
                                                                                           __________________________________
                                   8                                                       KANDIS A. WESTMORE
                                   9                                                       United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      19
